Citation Nr: 0429942	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a tear of the right 
medial meniscus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia in which the RO denied the veteran's claim 
of entitlement to service connection for a right knee 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the June 2004 travel board hearing the veteran testified 
that he was treated for a right knee injury in 1966 during 
basic training at Fort Benning.  He stated that his records 
were often confused with those of another veteran with the 
same last name.  He believed that the service medical records 
related to his right knee injury might have been associated 
with the other veteran's file.  While the RO has obtained the 
service medical records, these records only contain the 
reports of medical examination at enlistment and at 
discharge.  A remand is necessary in order to obtain the 
Surgeon General's Office (SGO) records.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records, including service medical 
records and records from other Federal agencies, such as the 
Social Security Administration (SSA).  38 C.F.R. 
§ 3.159(C)(2) (2004).  

At the June 2004 travel board hearing the veteran testified 
that he was receiving social security benefits due to his 
right knee disorder.  The claims file does not currently 
contain the records from the SSA.  On remand, these records 
should be obtained.  38 C.F.R. § 3.159(C)(2) (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for the following development:

1.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and request copies of any and 
all available service medical and 
clinical records, to include any SGO 
reports, which correspond to medical 
treatment provided to the veteran of any 
kind (inpatient, outpatient, dispensary, 
field station, etc.) for his period of 
active duty.  In addition, request NPRC 
to specifically search for any available 
service records (administrative and 
medical) from VA or military medical 
facilities identified by the veteran as a 
facility where he was treated for a right 
knee injury while stationed at Fort 
Benning.  The NPRC should be requested to 
proceed with all reasonable alternative-
source searches that may be indicated by 
this request.  Further, AMC should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, if appropriate.  

2.  After securing any necessary 
authorization or medical releases, obtain 
and associate with the claims file copies 
of any non-VA medical records submitted, 
or utilized, in support of a claim for 
disability benefits from the SSA.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  

3.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.  

4.  If the available service medical and 
clinical records, to include any SGO 
reports, show that the veteran was seen 
for any complaints related to his right 
knee then afford the veteran a VA 
orthopedic examination to determine the 
etiology of the veteran's current right 
knee disorder.  The claims folder and a 
copy of this remand must be made 
available and reviewed by the examiner 
prior to the examination.  

5.  After reviewing the complete claims 
folder, to include the service medical 
records, the VA orthopedic examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's right knee disorder 
was incurred in or aggravated during 
service.  The VA examiner is requested to 
indicate in the examination report that 
the claims file has been reviewed.  All 
indicated special studies deemed 
necessary must be accomplished.  The VA 
examiner is requested to provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

7.  Then readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issue and afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

